PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/094,050
Filing Date: 16 Oct 2018
Appellant(s): Dobson et al.



__________________
Christopher B. Linder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/05/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
	Claims 1, 6-7, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475).
	Regarding claim 1, Sorensen teaches a separation device, comprising: a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) and one magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65),  wherein the separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array (see Fig. 1) (“the gradient magnet field from the magnet plate penetrating into the bag through the bottom of the cassette”) (see C3/L52-57), wherein the magnetic array is configured to generate multiple high gradient field lines (the multiple field lines are inherently disclosed in Sorensen, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that result in strong separation forces (“strong gradient magnetic field”, see C4/L15-20) applied to magnetic particles wherein the magnetic array and sheet-flow separation chamber are configured so that the magnetic particles are attracted to the bottom surface (“the magnetic field pulls the coated cells down towards the bottom of the bag and anchors them”) (see Abstract, lines 10-16) of the sheet-flow separation chamber, wherein the sheet-flow separation chamber has a first end (see Fig. 1) and a second end (see Fig. 1) opposite the first end and two opposing sides (see Fig. 1) connecting the first end and the second end so that the sheet-flow separation chamber is configured so that fluid flow proceeds directly from the first end to the opposing second end between the two opposing sides (see Fig. 1), wherein the sheet-flow 
	For product/apparatus claims, magnetic particles are not required because they are what the device acts on and not part of the device.
	Sorensen does not teach that said exit opening is at the second end and that said sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber directly from the first end to the second end between the opposing sides from the one or more entrance openings to the one or more exit openings.
	In a related field of endeavor, Moubayed teaches an apparatus for magnetic cell separation (see Entire Abstract) comprising a container (Fig. 2, secondary container 68) (see C6/L57-60) formed as flexible bag, said container is installed in a holder (Fig. 8, holder 140) (see C8/L1-5) which comprises a door assembly (Fig. 8, door assembly 142) (see C14/L65-67); said container comprises entrance (Fig. 2, entrance opening at tube 52) (see C6/L55-60) and exit openings (Fig. 2, exit opening at tube 84) (see C7/L15-21) at opposing ends (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lid of Sorensen with the door of Moubayed because the simple substitution of one known lid with another door obviously resulting in a suitable door means to cover a container (Moubayed, see Fig. 8) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been further obvious to rearrange the outlet of Sorensen by rearranging said outlet to an opposing end as disclosed by Moubayed because it is known in the art that blood bags (plastic bags) have outlets at opposite sides and both Moubayed and Sorensen teach blood bag designs (plastic bag designs) (Moubayed, see C15/L29-34; Sorensen, see C2/L15-20). The combination of Sorensen and Moubayed teach “for enabling flow directly 
	Regarding claim 6, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array can include 1 to 100 magnets (Sorensen, see Fig. 1 of individual magnet “M”, there are 40 magnets shown).
	While the combination of references does not teach the length of each magnet is about 1 cm to 1.5 m, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnet length of Sorensen so that length of each magnet is about 1 cm to 1.5 m because one of ordinary skill in the art would have selected a workable range for said length and width.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 7, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array is a magnetic checkerboard array including a plurality of block magnets (Sorensen, Fig. 1, magnet plate includes a magnetic checkerboard array). 
	Regarding claim 14, Sorensen teaches a method of separating magnetic particles, comprising: flowing, from one or more entrance openings (entrance opening is at connecting hose 4) (see Fig. 1), a liquid including magnetic particles across (see Fig. 1) a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) of a separation device to one or more exit openings (exit opening is at connecting hose 5) (see Fig. 1), wherein the separation device includes a single magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65), that is adjacent the sheet-flow separation chamber (see Fig. 1), wherein the sheet-flow separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array (see Fig. 1), wherein the magnetic array is configured to generate 
	Sorensen does not teach that said exit opening is at the second end so that the entrance and exit openings are at opposing ends of the sheet-flow separation chamber and separating as the magnetic particles flow directly from the one or more entrance openings at the first end to the one or more exit openings at the opposing second end.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lid of Sorensen with the door of Moubayed because the simple substitution of one known lid with another door obviously resulting in a suitable door means to cover a container (Moubayed, see Fig. 8). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been further obvious to rearrange the outlet of Sorensen by rearranging said outlet to an opposing end as disclosed by Moubayed because it is known in the art that blood bags (plastic bags) have outlets at opposite sides and both Moubayed and Sorensen teach blood bag designs (plastic bag designs) (Moubayed, see C15/L29-34; Sorensen, see C2/L15-20). The combination of Sorensen and Moubayed teach “for enabling flow directly from the first end to the second end between opposing sides” because the door of Moubayed does not have a triangular bar for preventing direct flow and the flows are at opposing ends. 
	Regarding claim 16, Sorensen and Moubayed teach the method of claim 14, wherein magnetic particles in the liquid are separated as the liquid flows directly across the sheet-flow separation chamber from the entrance opening to the opposing exit opening (the combination of Sorensen and Moubayed teach the claimed limitation of “wherein…liquid flows directly across…from the entrance opening to the opposing exit opening”).  

	Regarding claim 18, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic particles are magnetic conjugates (Sorensen, “cancer cells become coated with magnetizable particles”, see Abstract, lines 9-13).
	Regarding claim 21, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is a magnetic checkerboard array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1).   

	Claims 4-5, 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Wang (USPN 5,795,470).
	Regarding claim 4, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.  
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract), wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...provides…gradients…perpendicular to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that a flow direction of the fluid is perpendicular to the length of each wedge magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnetic array of Sorensen with magnetic wedge array of Wang because the simple substitution of one known magnetic array with another known magnetic wedge array obviously resulting in an applied magnetic field (Wang, see C12/L12-30) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 5, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array is a magnetic block array including a plurality of block magnets (Sorensen, Fig. 1, magnetic array “MP” includes a plurality of block magnets “M”; see C3/L11-13).
	The combination of references does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.  
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the flow direction of the fluid is perpendicular the length of each block magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that the flow direction of the fluid is perpendicular 
	Regarding claim 8, Sorensen, Moubayed and Wang teach the separation device of claim 5, wherein the magnetic checkerboard array includes 4 to 10,000 checkerboard areas (Sorensen, Fig. 1, each individual magnet “M” is considered a “checkerboard” area, there are 40 areas shown in Fig. 1).
	While the combination of references does not teach wherein a length and width, independently of one another, of each checkerboard area is about 2 mm to 10 cm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the checkerboard areas of Sorensen so that the length and width independently of one another, of each checkerboard area is about 2 mm to 10 cm because one of ordinary skill in the art would have selected a workable range for said length and width.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 9, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is made of a rare earth metal. 
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the magnetic array is made of a rare earth metal (see C20/L48-51). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with the rare earth permanent magnets of Wang because the simple substitution of one known magnet means with another known rare earth permanent magnet means obviously resulting in providing a magnetic field gradient (Wang, see C20/L45-51) with an expectation of success. The simple substitution of one known element for another is likely to be obvious 
	Regarding claim 10, Sorensen, Moubayed and Wang teach the separation device of claim 9, wherein the rare earth metal is selected from the group consisting of: Neodymium-Iron-Boron, Samarium-Cobalt, and AINiCo (Wang, “Nd-Fe-B” (abbreviation of Neodymium-Iron-Boron), see C20/L48-51). 
	Regarding claim 11, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is made of electromagnet.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the magnetic array is made of electromagnet (see C3/L65-C4/L5).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with electromagnet of Wang because the simple substitution of one known magnet means with another known electromagnet means obviously resulting in generating a magnetic field (Wang, see C3/L65-C4/L5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 19, Sorensen and Moubayed teach the method of claim 14, wherein the liquid flows directly from the first end to the opposing second end (Sorensen, “the magnetic field pulls the coated cells down towards the bottom of the bag”, Abstract, lines 9-13).	
	The combination of references does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that a flow direction of the fluid is perpendicular to the length of each wedge magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnetic array of Sorensen with magnetic wedge array of Wang because the simple substitution of one known magnetic array with another known magnetic wedge array obviously resulting in an applied magnetic field (Wang, see C12/L12-30) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 20, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is a magnetic block array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1), wherein the liquid flows directly from the first end to the opposing second end (Sorensen, see Fig. 1).  
	The combination of references does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the flow direction of the fluid is perpendicular the length of each block magnet.
.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Wang (USPN 5,795,470) and by evidence of Lee (USPN 9,421,555).
	Regarding claim 12, Sorensen, Moubayed and Wang teach the separation device of claim 11, wherein the electromagnet is includes conducting coil loops and solenoids (Sorensen as modified by Wang inherently have coil loops or solenoids by evidence of Lee (Lee, “electromagnets comprised of coils”, see C20/L65-67). 

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Yu (US 2014/0120570).
	Regarding claim 13, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein flow of the fluid in the sheet-flow separation chamber is about 0.1 to 10 liters per minute.  
	Yu teaches a device and method for manipulating components in a fluid sample (see Entire Abstract) wherein flow of the fluid in the sheet-flow separation chamber is ~ 1 L/min (see ¶44). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed flow rate of Sorensen by selecting an overlapping flow rate as disclosed by Yu because the selection of overlapping ranges is a prima facie case of obviousness. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
(2) Response to Argument
	The appellant’s arguments are not persuasive. 
	On pages 5-10 of Appellant’s Arguments, Appellant argues that:
1. The Office has not properly ascertained the scope and content of the prior art.

a. Purpose of Triangular Bar of Sorensen: Claim 1 recites, in part, “... wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber directly from the first end to the second end between the opposing sides from the one or more entrance openings to the one or more exit openings.”

Appellant respectfully disagrees and refers the Office to the teachings of Sorensen quoted above. The purpose of the triangular bar of Sorensen is the advantage it provides in lengthening the flow path through the blood bag, increasing purity of the cell suspension within, and its purpose is thus mischaracterized in the Office Action. 

b. Purpose of Flexible Bag of Moubayed: Secondly, although Appellant agrees with the Office that Moubayed teaches an apparatus for magnetic cell separation (abstract), Appellant respectfully submits that the Office Action mischaracterizes the purpose of a flexible bag included as part of the apparatus. 

At a minimum, then, secondary container 68 of Moubayed cannot be construed as being equivalent to BP of Sorensen, because magnetic separation of cells in Moubayed occurs in the first stage of the apparatus that includes container 16. No magnetic separation of cells occurs in secondary container 68 of Moubayed because the target cells are released from the paramagnetic particles before ever entering secondary container 68. Secondary magnet 138 near secondary container 68 of Moubayed has two purposes: (1) keeping the door of the holder for container 68 closed via interaction with a metallic frame portion 142a (see FIG. 8) and (2) retaining any paramagnetic particles from which the target cells have already been released, thereby keeping the particles from entering product-receiving container 156.

 	The Examiner respectfully disagrees that the Office has not properly ascertained the scope and content of the prior art because Sorensen provides a method and apparatus that solves the same problem that is mentioned in Appellant’s specification of providing a “sheet-flow separation… enable faster and 
	In response to Appellant’s arguments that “[t]he purpose of the triangular bar of Sorensen is the advantage it provides in lengthening the flow path through the blood bag, increasing purity of the cell suspension within, and its purpose is thus mischaracterized in the Office Action”, the Examiner respectfully disagrees because the triangular bar 14 is only required for the blood bag (BP) design having the inlet and the outlet on the same side of the blood bag as shown in Figs. 3a and 3b of Sorensen in order to provide efficient separation through the bag from the inlet to the outlet. Additionally, Sorensen teaches that “[i]n a further development of the invention a sterile closed bag, e.g. a disposable blood bag, is used as container” (Sorensen, see C1/L42-46); although the blood bag is a preferred embodiment, Sorensen does not limit its apparatus to only the blood bag design because it is an example of one type of sterile closed bag that can be used and one of ordinary skill in the art would have envisaged from the invention of Sorensen that other suitable sterile closed bags or container designs could be used as container in the cassette K shown in Fig. 1 of Sorensen. 

	On pages 10-12 of Appellant’s Arguments, Appellant argues that:
2. The Office relies on the addition of features from a secondary prior art reference that frustrate the purpose of the primary prior art reference.

Furthermore, Appellant respectfully submits that a person having ordinary skill in the art would not seek to modify the teachings of Sorensen with elements of Moubayed, as doing so would render the apparatus of Sorensen ineffective or inoperable.

The Office relies on Moubayed for teaching a flexible bag having entrance and exit openings at opposing ends of the bag (see Office Action, page 9, third full paragraph).

Appellant respectfully submits that the combination of the blood bag with inlet and outlet at a single end and the case having a triangular bar of Sorensen with the flexible bag having inlet and outlet at opposing ends of Moubayed is improper. Appellant further submits that such a combination would result in a bizarre situation where one was deliberately shortening the flow path of the material to be separated, despite teachings in Sorensen that a longer flow path was necessary to achieve an efficient separation. As discussed above, the longer flow path created by the triangular bar between the inlet and outlet at the same end of the flexible bag is important to Sorensen and the removal thereof would result in a less efficient separation and/or lower purity product. 


	The examiner also notes that Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired. The MPEP goes on to state in Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	On pages 12-13 of Appellant’s Arguments, Appellant argues that:
3. The Office relies on an impressible hindsight reconstruction based on knowledge gleaned only from Applicant’s disclosure. 

In the present case, the Office Action relied on simple substitution of one known element for another (i.e., a different arrangement of inlet and outlet in flexible bags that may be used to contain biological fluids; see page 9) to allegedly support the combination of Sorensen and Moubayed. However, the suggestion to make such a substitution is absent from the cited art, since Sorensen specifically teaches more efficient separation is achieved with a longer flow path in the presence of the triangular bar and inlet and outlet on the same side of the bag, and the cited elements of the apparatus of Moubayed do not perform the function of magnetic separation of cells ascribed to them by the Office Action, as detailed above. A container with inlet and outlet on opposing sides, wherein magnetic separation is accomplished, is only present in Appellant’s specification in, for example, FIG. 3.1 and page 2 (first full paragraph). Due to the teachings against having inlet and outlet on opposing ends in the Sorensen and the fact that a sheet flow container for performing magnetic separation having inlet and outlet on opposing ends is only present on the record in Appellant's specification, it logically follows that the suggestion to modify the separation apparatus of Sorensen with the inlet/outlet arrangement of Moubayed has been improperly gleaned from Appellant’s own specification and that the combination of Moubayed and Sorensen is an exercise of impermissible hindsight. Accordingly, it is respectfully submitted that the combination is improper.

	In response to Appellant’s argument that “[a] container with inlet and outlet on opposing sides, wherein magnetic separation is accomplished is only present in Applicant’s specification”, the Examiner respectfully disagrees because containers having the inlet and the outlet disposed at opposing ends are well-known in the art of magnetic separation systems as disclosed by Moubayed. Moreover, Moubayed discloses a secondary magnet 138 to ensure complete capture of paramagnetic beads passing into the secondary chamber 76 (Moubayed, see C15/L1-7, Figs. 2 and 8). 

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778          
                                                                                                                                                                                              Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.